BEER, Judge.
The only issue properly before us in this appeal is whether or not the record supports the trial court’s conclusion that appellant is not in such relatively necessitous circumstances as should form the basis for an award of permanent alimony.1
We find no abuse of the trial court’s sound discretion in its determination that appellant’s take home pay of $597 per month is sufficient for an acceptable level of support and maintenance, notwithstanding the fact that her overall standard of living will, doubtlessly, be reduced from that existent during her marriage to appel-lee.
Some adjustment to a differential in one’s standard of living is, unfortunately, more often than not, an inherent part of the processes of divorce, but this factor *337alone cannot form the basis for an award of permanent alimony except in the instance of relatively necessitous circumstances — not proven here.
The judgment is affirmed.

AFFIRMED.


. Since the husband did not appeal from the judgment which specifically found the wife free from fault, the wife is eligible for alimony if circumstances change so that she no longer has sufficient means for her maintenance.